DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,322,856. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claims 1-17 of the current application are also found in claims 1-22 of the ‘856 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2019/0319367), hereinafter Edwards, in view of Garcia (US 2016/0056544), hereinafter Garcia.

Regarding claim 1 Edwards discloses an array antenna comprising: an antenna substrate (Fig. 7, at 138) comprising antenna pattern portions (Fig. 7, at 106) arranged on the antenna substrate in an array form  (paragraph 0087 “an array of rows-and columns (e.g., a one or two-dimensional array)”) and including patches disposed on the first member; and shielding vias (Figs. 7 and 9, at 170) disposed inside the antenna substrate and extending in a thickness direction of the antenna substrate, wherein the plurality of shielding vias are disposed in thickness areas of the antenna substrate corresponding to the antenna pattern portions (e.g., Fig. 9, at 170).
	Edwards does not disclose a first ceramic member, an insertion member, and a second ceramic member stack.
	Garcia discloses a first ceramic member (Fig. 2B, at 220), an insertion member (Fig. 2B, at 205), and a second ceramic member stack (e.g. paragraph 0008 “a first substrate, a second substrate bonded to the first substrate using a first adhesive layer”; paragraph 0038 and paragraph 0075”the substrates” can be made using “ceramic”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Garcia as modified in accordance with the teaching of Garcia regarding bonding layers between substrates in order to integrally package antenna structures (Garcia, paragraph 0028) in order to form compact integrated radio/wireless communications systems that operate in the millimeter wave (mmWave) frequency range (Garcia, paragraph 0004).




    PNG
    media_image1.png
    896
    997
    media_image1.png
    Greyscale




 	Regarding claim 2 Edwards further discloses the array antenna of claim 1, wherein each of the antenna pattern portions, and unit regions of the antenna substrate corresponding to the antenna pattern portions, define a plurality of unit antennas (e.g., Fig. 7, at 106; paragraph 0087).

 	Regarding claim 3 Edwards further discloses the array antenna of claim 2, wherein the shielding vias are disposed between adjacent unit antennas (Fig. 7, at 170).

 	Regarding claim 4 Edwards further discloses the array antenna of claim 3, wherein the shielding vias are disposed along a boundary between the adjacent unit antennas, and distances of the boundary from antenna pattern portions of the adjacent unit antennas are equal to each other (Fig. 9, at 170, 202, 204; paragraph 0112 “dimension 202 may be equal to dimension 204 (e.g., each antenna unit cell 174 may have a square outline)”).

    PNG
    media_image2.png
    9
    5
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    951
    953
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    9
    5
    media_image2.png
    Greyscale


 	Regarding claim 5 Edwards further discloses the array antenna of claim 2, wherein the shielding vias are arranged to surround each of the unit antennas (Fig. 9, at 170).

	Regarding claim 6 Edwards further discloses the array antenna of claim 5, wherein the shielding vias are disposed to surround each of the unit antennas such that adjacent unit antennas share a portion of the shielding vias such that shielding vias corresponding to each of the adjacent unit antennas do not overlap (e.g., Fig. 9, at 170).

 	Regarding claim 9 Edwards further discloses the array antenna of claim 1, wherein each of the patches comprises: a first patch (Fig. 7, at 106) provided on a first surface of the first ceramic member (Fig. 7, at 142); and a second patch (Fig. 7, 104) provided on a second surface of the second ceramic member opposite to the first ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”).

 	Regarding claim 10 Edwards further discloses the array antenna of claim 9, wherein the shielding vias (Fig. 7 ,at 170) extend from the first surface of the first ceramic member to the second surface of the second ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”).

 	Regarding claim 11 Edwards further discloses the array antenna of claim 9, wherein the shielding vias (Fig. 7, at 170) extend from the first surface of the first ceramic member to a position corresponding to a thickness of the second patch (Fig. 7, at 104) to protrude from the second ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”).

 	Regarding claim 12 Edwards discloses an array antenna comprising: an antenna substrate comprising antenna pattern portions (Fig. 7, at 106) arranged on the antenna substrate in an array form (paragraph 0087 “an array of rows-and columns (e.g., a one or two-dimensional array)”) and including patches disposed on the first ceramic member; and shielding electrodes (Fig. 7, at 170) disposed on the first ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”) and the second ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”), wherein each of the antenna pattern portions, and unit regions of the antenna substrate corresponding to the antenna pattern portions, form a plurality of unit antennas (Figs. 7 and 9, at 104 and 106; paragraph 0088 at “ceramic”), and the shielding electrodes are disposed between adjacent unit antennas (e.g., Figs. 7 and 9, at 104, 106, 170; paragraph 0087).
 	Edwards does not explicitly disclose in single embodiment wherein the antenna substrate comprises a first ceramic member, an insertion member, and a second ceramic member stack.
 	Garcia discloses wherein the antenna substrate comprises a first ceramic member (Fig. 2B, at 220), an insertion member (Fig. 2B, at 205), and a second ceramic member (Fig. 2B, at 210) stack (e.g. paragraph 0008 “a first substrate, a second substrate bonded to the first substrate using a first adhesive layer”; paragraph 0038 and paragraph 0075 ”the substrates” can be made using “ceramic”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Garcia as modified in accordance with the teaching of Garcia regarding bonding layers between substrates in order to integrally package antenna structures (Garcia, paragraph 0028) in order to form compact integrated radio/wireless communications systems that operate in the millimeter wave (mmWave) frequency range (Garcia, paragraph 0004).

 	Regarding claim 13 Edwards further discloses the array antenna of claim 12, wherein the shielding electrodes are disposed along a boundary between the adjacent unit antennas, and distances of the boundary from antenna pattern portions of the adjacent unit antennas are equal to each other (Fig. 9, at 170, 202, 204; paragraph 0112 “dimension 202 may be equal to dimension 204 (e.g., each antenna unit cell 174 may have a square outline)”).

 	Regarding claim 14 Edwards further discloses the array antenna of claim 12, wherein the shielding electrodes are disposed to surround each of the unit antennas (e.g., Fig. 9, at 104, 106, and 170).

 	Regarding claim 15 Edwards further discloses the array antenna of claim 14, wherein the shielding electrodes are disposed to surround each of the unit antennas such that the adjacent unit antennas share a portion of the shielding electrodes such that shielding electrodes corresponding to each of the adjacent unit antennas do not overlap (e.g., Fig. 9, at 104, 106, 170).

 	Regarding claim 16 Edwards further discloses the array antenna of claim 12, wherein each of the unit antennas comprises: a first patch (Fig. 7, at 106) disposed on the first ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”); and a second patch (Fig. 7, at 104) disposed on the second ceramic member (Fig. 7, at 140, 142 and paragraph 0088 at “ceramic”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Garcia as applied to claim 1 above, and further in view of Noori (US 2019/0027802), hereinafter Noori.

	Regarding claim 7 Edwards does not explicitly disclose the array antenna of claim 1, wherein each of the patches comprises: a first patch disposed on a first surface of the first ceramic member; and a second patch disposed on a first surface of the second ceramic member facing the first ceramic member.
 	Noori discloses wherein each of the patches comprises: a first patch (Fig. 8, at 106-1) disposed on a first surface of the first ceramic member (Fig. 8, at 122-5; paragraph 0062 “ceramic”); and a second patch (Fig. 8, at 104-1) disposed on a first surface of the second ceramic member (Fig. 8, at 122-4; paragraph 0062) facing the first ceramic member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Edwards as modified by Garcia and in further accordance with the teaching of Noori regarding stacked antenna patch structures with ceramic substrates in order to provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports communications at frequencies greater than 10 GHz (Noori, paragraph 0004).

	
    PNG
    media_image4.png
    818
    1220
    media_image4.png
    Greyscale

 	Regarding claim 8 Edwards as modified further discloses the array antenna of claim 7, wherein the shielding vias extend from the first surface of the first ceramic member to the first surface of the second ceramic member (e.g., Fig. 7, at 142 and 170; paragraph 0088  “ceramic”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Edward in view of Garcia as applied to claim 16 above, and further in view of Gu et al., (US 2019/0319338), hereinafter Gu.

                Regarding claim 17 Edwards does not explicitly disclose the array antenna of claim 16.               
 	Gu discloses wherein the shielding electrodes comprise a first shielding electrodes disposed on a same layer of the antenna substrate as a layer of the first patch (Fig. 18, at 104-2 is surrounded by 141 and vias 147), and second shielding electrodes (Fig. 18, at 104-1 is surrounded by 139 and vias 147) disposed on a same layer of the antenna substrate as a layer of the second patch.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent antenna disclosed by Edwards as modified by Garcia in further accordance with the teaching of Gu regarding shielding elements for patch antennas in order to provide an electromagnetic shield around the antenna patches (Gu, paragraph 0060) which helps to achieve broad bandwidth operation and high gain (Gu, paragraph 0030).

 Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845